COBB, Judge.
The appellant, Jerry E. Barnes, raises three issues on appeal of a dissolution judgment: (1) the amount of monthly alimony awarded to his wife, Peggy Barnes; (2) the award to the wife of 31.67% of the husband’s civil service retirement annuity; and (3) the trial court’s division of the parties’ tangible personal property. We agree with the appellant in respect to the second issue, but affirm on the other two.
The facts show that the parties were married in 1963. Thereafter, Barnes earned 19 years of civil service credit during the marriage, and will be eligible to retire in May, 2001, a point in time 11 years subsequent to the termination of the marital relationship in May, 1990. Prior to December, 1984, at which time he went to work for NASA, Barnes earned a pension benefit through his employment with the Tennessee Valley Authority (TVA). Those TVA pension payments ($307.94 per month) will begin on October 1, 2001. The trial court ordered that the wife should receive one half of those payments, and that award is not challenged on appeal.
We disagree with the award to the wife of 31.67% of the NASA retirement benefits. In this case neither party presented sufficient evidence to the trial court as to the value of the NASA pension as of May 7, 1990. That determination must be made by the trial court, and the wife is entitled to one-half of that amount. Accordingly, we reverse and remand this cause for valuation and distribution of the NASA pension in accordance with the principles as outlined in Diffenderfer v. Diffenderfer, 491 So.2d 265 (Fla.1986) and Howerton v. Howerton, 491 So.2d 614 (Fla. 5th DCA 1986).
*1261AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
COWART and GRIFFIN, JJ., concur.